                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             BUTTE DIVISION


ROBERT ALAN WEIGEL,                           Case No. CV-18-017-BU-BMM

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

FACEBOOK,

                      Defendant.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that Robert Alan Weigel’s Complaint
is DISMISSED WITHOUT LEAVE TO AMEND.

        Dated this 20th day of December, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
